

 
 

--------------------------------------------------------------------------------

 

EXHIBIT A 10.23
 
CONSULTING SERVICES AGREEMENT
 
 
This Consulting Services Agreement ("Agreement") is entered into and made
effective as of April 1, 2012 by and between Pamela J. Keefe ("Consultant"),and
Central Vermont Public Service Corporation (the "Company"), a Vermont
corporation with principal offices at 77 Grove Street, Rutland, Vermont 05701
(together, the “Parties”).
 
RECITALS
 
WHEREAS, Consultant has extensive experience in the electric utility industry
and a unique understanding of the issues confronting the Company based on her
many years of service to the Company;
 
WHEREAS, the Company wishes to ensure the continued availability of Consultant's
advice and counsel on various matters;
 
NOW THEREFORE, in consideration of the mutual covenants and promises herein
contained and for other good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged, Company and Consultant agree as
follows:
 
ARTICLE ONE - SCOPE OF SERVICE
 
1.1
Consultant shall assist the Company with consulting services, including
financial integration, certain legal claims against the Company, and any other
consulting services mutually agreed to between the consultant and the Company.
It is understood and agreed that that the scope of services shall not
unreasonably interfere with Consultant’s ongoing full time employment.

 
 
ARTICLE TWO - RIGHTS IN WORK PRODUCT
 
2.1
 It is understood and agreed that the services to be performed by Consultant, in
conjunction with Company personnel or otherwise, shall be considered "work made
for hire" and the ownership rights to the work product so produced shall be and
remain with the Company.

 
 
ARTICLE THREE - CONFIDENTIALITY AND NON-COMPETE
 
3.1
Consultant will keep confidential all information, whether marked "Confidential'
or not, obtained by Consultant in the course of her work for the Company or her
prior employment with the Company.

 
 
Page 1 of 4

--------------------------------------------------------------------------------

 
 
3.2
Consultant shall not be required to keep confidential any data which is or
becomes publicly available, is independently developed by Consultant outside the
scope of this Agreement, or is rightfully obtained from third parties.

 
3.3
Consultant is not to divulge to third parties, without the prior written consent
of the Company any information furnished to it by the Company or its clients in
connection with performance under this Agreement.

 
 

3.4
Consultant shall not during the term of this Agreement in any manner, directly
or indirectly, through any person or entity, engage in or be engaged in
assisting any entity in the regulation or oversight of the Company or any of its
affiliates.

 
 
ARTICLE FOUR - TERM
 
4.1
The term of this Agreement shall begin April 1, 2012 and shall run through March
31, 2014.

 
 
ARTICLE FIVE - CHARGES AND PAYMENTS
 
5.1
Company shall pay Consultant:

 
·  
a pro rata share (3/12 months) of her total payout based on actual results as
more particularly described in the Company’s Management Incentive Plan for 2012
pursuant to the discretion available to the Company pursuant to section 5.4 of
said plan; and

 
·  
a pro rata share (27/36 months) of her total payout based on actual results as
more particularly described in the Company’s Long Term Incentive Plan for the
2010-2012 cycle pursuant to the discretion available to the Company pursuant to
section 5.1(a) of said plan.

 
In the event of a Change In Control as defined in the Change In Control
Agreement between Consultant and Company dated April 6, 2009, and any amendments
thereto (the “CIC”), the pro rata payouts described in this section 5.1 will be
paid at target rather than based on actual results.
 
Payments will be made as soon as reasonably practical but no later than March
15, 2013.
 
5.2
The fee for services shall be paid regardless of the hours actually worked by
Consultant during the term.

 
5.3
Company shall reimburse Consultant for all reasonable expenses incurred in the
course of her work for the Company, including travel, meals, lodging, and other
related expenses

 
 
Page 2 of 4

--------------------------------------------------------------------------------

 
 
5.4
Consultant shall bill Company monthly for expenses. Consultant shall provide
support for expenses submitted to Company.

 
5.5
Consultant is an independent contractor and shall be responsible for payment of
all social security, state and federal taxes in conjunction with work for the
Company and agrees to hold the Company harmless from any and all liability
relating thereto.

 
5.6
Consultant expressly waives all rights to any and all payouts in the Company’s
2011-2013 and 2012-2014 Long Term Incentive Plan cycles.

 
5.7
Except as provided above, Consultant expressly waives all rights under the CIC.

 
5.8
The Company’s obligations under this Agreement are subject to a condition
precedent that the Consultant executes and delivers a separation agreement and
general release of claims in a form acceptable to the Company.



 
 
ARTICLE SIX - GENERAL PROVISIONS
 



6.1
This Agreement shall be governed by and construed in accordance with the laws of
the State of Vermont.

 
6.2
This Agreement sets forth the entire agreement between the Parties with respect
to the subject matter hereof, and supersedes all oral or written
representations, warranties, agreements, or other inducements relating to this
Agreement.

 
6.3
No provision of this Agreement may be waived, modified, or superseded except by
written instrument signed by duly authorized representatives of both Parties.

 
6.4
This Agreement may be amended with and only with the written mutual consent of
the Parties hereto. This Agreement represents and incorporates the entire
understanding between the Parties with respect to rights and obligations.
Consultant may not assign this Agreement or subcontract to others the
performance of any services under this Agreement.

 
 

6.5
Consultant shall exercise care, skill, diligence, and professionalism normally
associated with performance of services as set forth in this Agreement. The
Consultant shall conduct herself in accordance with the highest standards of
good faith and loyalty.

 
6.6
Any debts, obligations, liabilities accrued hereunder between the Parties hereto
shall survive the termination of this Agreement.

 
6.7
The Parties' obligations not to disclose any materials or confidential
information to any third party in any form shall survive termination of this
Agreement.

 
 
Page 3 of 4

--------------------------------------------------------------------------------

 
 
6.8
Should any clause, sentence, or paragraph of this Agreement be judicially
declared invalid, unenforceable or void, such decision shall not have the effect
of invalidating or voiding the remainder of this Agreement, and the Parties
hereto agree that the part or parts of this Agreement so held to be invalid,
unenforceable, or void shall be deemed to have been stricken and the remainder
shall have the same force and effect as if said part or parts had never been
included herein.

 
 

6.9
The Parties understand and agree that time is of the essence of this Agreement.
Accordingly, the Parties shall fulfill their obligations under this Agreement in
a diligent and punctual manner. Any failure to require a diligent and punctual
fulfillment by either Party shall not constitute waiver of that Party's rights
to fulfillment of such obligations.

 
6.10
This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument. This Agreement may be executed and delivered by facsimile or
via electronic mail in portable digital format (PDF) and upon such delivery the
facsimile or PDF signature will be deemed to have the same effect as if the
original signature had been delivered to the other party.

 
 
DATED at the City of Rutland, County of Rutland, State of Vermont this
   30th    day of March 2012.
 
 
 
   /s/ Pamela J. Keefe               
Pamela J. Keefe
 
 
DATED at the City of Rutland, County of Rutland, State of Vermont this
   30th    day of March, 2012.
 
 
   /s/ Lawrence J. Reilly               
Lawrence J. Reilly
President and Chief Executive Officer
 
 
 
 

 
Page 4 of 4

--------------------------------------------------------------------------------

 
